UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2012.Commission File Number 1-9720 OR [] TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number PAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1434688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) PAR Technology Park 8383 Seneca Turnpike New Hartford, New York 13413-4991 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(315) 738-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of registrant’s common stock, as of April 30, 2012 - 15,210,084 shares. PAR TECHNOLOGY CORPORATION TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) Consolidated Statements of Operations for the three months 1 ended March 31, 2012 and 2011 Consolidated Statements of Comprehensive Income 2 for the three months ended March 31, 2012 and 2011 Consolidated Balance Sheets at March 31, 2012 and 3 December 31, 2011 Consolidated Statements of Cash Flows for the three months ended 4 March 31, 2012 and 2011 Notes to Unaudited Interim Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1A. Risk Factors 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 PART I – FINANCIAL INFORMATION Item 1.Financial Statements PAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) For the three months Ended March 31, Net revenues: Product $ $ Service Contract Costs of sales: Product Service Contract Gross margin Operating expenses: Selling, general and administrative Research and development Amortization of identifiable intangible assets Operating income from continuing operations Other income, net 28 Interest expense ) ) Income from continuing operations before provision for income taxes Provision for income taxes ) ) Income from continuing operations Discontinued operations Income (loss) on discontinued operations (net of tax) ) Net income $ $ Basic Earnings per Share: Income from continuing operations Income (loss) from discontinued operations ) Net income $ $ Diluted Earnings per Share: Income from continuing operations Income (loss) from discontinued operations ) Net income $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 1 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the three months ended March 31, Net income $ $ Other comprehensive income, net of tax: Foreign currency translation adjustments Comprehensive income $ $ See accompanying notes to consolidated financial statements 2 PAR TECHNOLOGY CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Investments ─ Accounts receivable-net Inventories-net Deferred income taxes Other current assets Escrow receivable ─ Total current assets Property, plant and equipment - net Deferred income taxes Goodwill Intangible assets - net Other assets Escrow receivable ─ Assets of discontinued operations ─ Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued salaries and benefits Accrued expenses Customer deposits Deferred service revenue Income taxes payable Total current liabilities Long-term debt Other long-term liabilities Liabilities of discontinued operations Shareholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized ─ ─ Common stock, $.02 par value, 29,000,000 shares authorized; 16,917,368 and 16,863,868 shares issued; 15,210,084 and 15,156,584 outstanding Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 1,707,284 and 1,707,284 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements 3 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the three months ended March 31, Cash flows from operating activities: Net income $ $ (Income) loss from discontinued operations ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Unrealized gain on investments ) ─ Depreciation and amortization Provision for bad debts Provision for obsolete inventory Equity based compensation 37 Deferred income tax Changes in operating assets and liabilities: Accounts receivable 62 Inventories ) ) Income tax refunds/payable 2 ) Other current assets ) ) Other assets ) ) Accounts payable ) Accrued salaries and benefits ) ) Accrued expenses ) ) Customer deposits ) ) Deferred service revenue Other long-term liabilities 86 Net cash provided by (used in) operating activities-continuing operations ) Net cash used in operating activities-discontinued operations ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Capitalization of software costs ) ) Purchases of investments ) ─ Proceeds from sale of business ─ Net cash provided by (used in) investing activities-continuing operations ) Net cash (used in) investing activities-discontinued operations ─ ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net borrowings (payments) under line-of-credit agreements — Payments of long-term debt ) ) Proceeds from the exercise of stock options 23 14 Net cash provided by (used in) financing activities-continuing operations ) Net cash used in financing activities-discontinued operations ─ ─ Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Less cash and equivalents of discontinued operations at end of period — (9 ) Cash and equivalents of continuing operations at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest 21 81 Income taxes, net of (refunds) (4 ) See accompanying notes to consolidated financial statements 4 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Note 1 — Summary of Significant Accounting Policies The accompanying unaudited interim consolidated financial statements have been prepared by PAR Technology Corporation (the “Company” or “PAR”) in accordance with U.S. generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Regulation S-X pertaining to interim financial statements.Accordingly, these interim financial statements do not include all information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of the Company, such unaudited statements include all adjustments (which comprise only normal recurring accruals) necessary for a fair presentation of the results for such periods.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results of operations to be expected for any future period.The consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2011included in the Company’s December 31, 2011 Annual Report to the Securities and Exchange Commission on Form 10-K. The preparation of consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include:the carrying amount of property, plant and equipment, identifiable intangible assets and goodwill, equity based compensation, and valuation allowances for receivables, inventories and deferred income taxes.Actual results could differ from those estimates. The current economic conditions and the continued volatility in the U.S. and in many other countries in which the Company operates could contribute to decreased consumer confidence and continued economic uncertainty which may adversely impact the Company’s operating performance.Although the Company has seen an improvement in the markets which it serves, the continued volatility in these markets could have an impact on purchases of the Company’s products, which could result in a reduction of sales, operating income and cash flows.Reductions in these results could have a material adverse impact on the underlying estimates used in deriving the fair value of the Company’s reporting units used in support of its annual goodwill impairment test.These conditions may result in an impairment charge in future periods. Certain amounts for prior periods have been reclassified to conform to the current period classification. During the first quarter of fiscal year 2012, the Company sold substantially all of the assets of its Logistics Management business, PAR Logistics Management Systems Corporation (LMS) to ORBCOMM Inc., including but not limited to accounts receivable, inventory, equipment, intellectual property, and customer contracts.The transaction closed on January 12, 2012.The results of operations of LMS for fiscal years 2012 and 2011 have been recorded as discontinued operations in accordance with Accounting Standards Codification (ASC) 205-20, Presentation of Financial Statements – Discontinued Operations. 5 Note 2 — Discontinued Operations On January 12, 2012, PAR Technology Corporation completed its previously announced sale of substantially all of the assets of the PAR Logistics Management Systems Corporation (LMS) to ORBCOMM Inc. (“ORBCOMM”). The consideration payable by ORBCOMM at the closing with respect to substantially all the assets of LMS aggregates $6,123,000 comprised of $4,000,000 in cash and $2,123,000 in shares of common stock of ORBCOMM Inc. (the Closing Consideration).Of the equity consideration, $1,274,000 (based on the fair value as of the date of closing) is held in escrow to settle future claims, with release dates of August 2012 and April 2013.The Company has recorded the fair value of the ORBCOMM shares held in escrow as an escrow receivable within its Consolidated Balance Sheet as of March 31, 2012.See Note 8 – Investments, for additional information on the Company’s fair value disclosures relative to its common stock shares of ORBCOMM Inc. In addition to the Closing Consideration, contingent consideration of up to $3,950,000 is payable by ORBCOMM to PAR post-closing in cash, ORBCOMM common stock or a combination of cash and ORBCOMM common stock, at ORBCOMM’s option.Up to $3,000,000 of the contingent consideration will be payable based on LMS achieving certain agreed-upon new subscriber targets for calendar year 2012 and up to $950,000 of the contingent consideration will be payable based on LMS achieving agreed-upon sales targets for calendar years 2012 through 2014. If paid in stock, the number of ORBCOMM shares to be issued to PAR will be based upon the average 20-day closing price of ORBCOMM common stock prior to the payment due date for such contingent consideration. As of March 31, 2012, the Company has not recorded any amount associated with this contingent consideration as it does not believe achievement of the related targets are probable. Summarized financial information for the Company’s discontinued operations is as follows: March 31, December 31, Assets Cash $
